Citation Nr: 0314261	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  95-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
postoperative thyroid disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1985 to April 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 1993 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which, in pertinent 
part, granted service connection for a thyroid nodule 
disorder, rated noncompensable; and denied service connection 
for a low back condition and a disorder of the cervix.  In 
the same decision, the RO granted service connection for a 
right elbow scar and a right thumb scar, both rated 
noncompensable; and denied service connection for three other 
medical conditions.  In her notice of disagreement with the 
April 1993 rating decision, the veteran expressly limited her 
appeal to the issues of entitlement to service connection for 
a low back condition and a cervix disorder, and to a 
compensable rating for her postoperative thyroid disorder.  
Accordingly, those were the only issues on appeal.  In 
September 1994, the veteran appeared for a personal hearing 
before a hearing officer at the RO, and in May 1995 the RO 
increased the rating for the thyroid disorder to 10 percent.  
The claim remains in controversy, as less than the maximum 
available benefit was awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).

This case was previously before the Board in July 1999, when 
the Board granted service connection for a disability of the 
cervix, and remanded for further development the issues of 
entitlement to service connection for a low back disorder and 
to a rating in excess of 10 percent for a thyroid disorder.  
In a November 2002 the RO granted service connection for 
lumbosacral strain; hence the matter of service connection 
for a low back disorder is not before the Board.  In June 
2003, the case was reassigned to the undersigned.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell her what evidence, if any, she is 
responsible for submitting to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

There is no indication that the veteran received notification 
of the VCAA and implementing regulations from the AOJ.  Under 
the United States Court of Appeals for Veterans Claims 
(Court) and Federal Circuit cases cited above, the Board has 
no recourse but to remand the case for correction of the 
notice deficiency.  

Additionally, in a claim for disability compensation, the 
duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Here, the most recent medical evidence of 
record regarding the severity of the veteran's thyroid 
disorder consists of an April 2000 VA examination report.  
There is no competent evidence as to the current status of 
her thyroid disability.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a  failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on her claim.  She should be 
specifically notified of what she needs 
to establish her claim, of what the 
evidence shows, and of her and VA's 
respective responsibilities in evidence 
development.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for a 
thyroid disability from April 2000 to the 
present, then obtain records of such 
treatment from all sources identified.  
Whether or not she responds, the RO 
should obtain any VA medical records of 
treatment for the thyroid disability 
which are not already associated with the 
claims file.

3.  The RO should arrange for the veteran 
to be afforded a VA examination to 
determine the current severity of her 
thyroid disorder.  Her claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination should 
include any indicated tests and/or 
studies.  The examiner should discuss the 
effect the thyroid disability has upon 
the veteran's daily activities, and 
should provide a specific opinion on the 
effect the thyroid disability has upon 
her employability.  The examiner must 
explain the rationale for all opinions 
given.
4.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and her representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


